UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 Form 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) January 30, COMPETITIVE COMPANIES, INC. (Exact name of registrant as specified in its charter) Nevada 000-50668 65-1146821 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 3751 Merced Drive, Suite A Riverside, CA 92503 (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: (951) 687-6100 Copies of Communications to: Stoecklein
